Citation Nr: 0310548	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected depression due to undiagnosed illness, currently 
rated 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected irritable bowel syndrome, rated noncompensable for 
the period from November 24, 1995, to February 28, 2002, and 
10 percent disabling for the period beginning on March 1, 
2002.

3.  Entitlement to a higher initial rating for service-
connected fatigue, memory loss, numbness, stiff and sore 
joints with muscle aches due to undiagnosed illness, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served with the North Carolina Army National 
Guard from December 1985 to May 1994.  During this time, he 
served on three separate periods of active duty, the first 
period from December 1985 to May 1986; the second period from 
September 1990 to May 1991 (during which time he served in 
Southwest Asia from October 1990 to April 1991 in support of 
Operations Desert Shield and Desert Storm); and the third and 
final period from June 1991 to October 1993.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Nashville, Tennessee, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent evaluation for fatigue, 
memory loss, depression, irritable bowel symptoms, numbness 
and stiff, sore joints with muscle aches due to undiagnosed 
illness.  An effective date of November 24, 1995 was assigned 
for this initial allowance, based on the date upon which VA 
received the veteran's original claim for VA compensation for 
disability due to undiagnosed illness.

In July 1997 the veteran's claim was permanently transferred 
from the custody of the Nashville, Tennessee, VA Regional 
Office to the Winston-Salem, North Carolina, VA Regional 
Office (RO), which is now the Agency of Original 
Jurisdiction. 

In June 2000 the Board remanded the claim to the RO for 
further evidentiary and procedural development.  Following 
this development, the RO re-evaluated the veteran's 
disability due to undiagnosed illness and, in a January 2003 
rating decision, granted him service connection and an 
individual 10 percent evaluation for depression due to 
undiagnosed illness (effective from November 24, 1995), 
service connection and an individual 10 percent evaluation 
for irritable bowel syndrome due to undiagnosed illness 
(effective from March 1, 2002), and confirmed and continued a 
10 percent evaluation for fatigue, memory loss, numbness and 
stiff, sore joints with muscle aches due to undiagnosed 
illness (effective from November 24, 1995).  The case was 
returned to the Board in April 2003 and the veteran now 
continues his appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.

The veteran's claim for compensation involved an extensive 
array of symptoms claimed as manifestations of an undiagnosed 
illness related to service in the Persian Gulf War.  As 
previously stated, the RO granted service connection for 
depression, irritable bowel symptoms, fatigue, memory loss, 
numbness and stiff, sore joints with muscle aches as due to 
undiagnosed illness.  These manifestations of disability that 
were recognized as service-connected were not initially given 
individual ratings but were instead lumped together as a 
single disability for which a single schedular evaluation of 
10 percent was assigned under Diagnostic Code 5025 of the VA 
Rating Schedule effective November 24, 1995, the date of 
receipt of the claim.

In the remand of June 2000, the Board directed the RO to 
readjudicate the veteran's claim and assign separate ratings 
for each of the various components of the disability.  The 
RO, however, has not assigned separate ratings in accordance 
with the Board's instructions.  As currently rated by the RO, 
some manifestations of disability that might be rated under 
the same criteria are rated separately.  For example, memory 
loss is rated separately from depression, despite the 
possibility that both are aspects of a psychiatric 
disability.  At the same time, manifestations of disability 
that are clearly unrelated are rated together.  For example, 
memory loss and stiff jopints are rated together, despite 
their obvious dissimilarity.

A full and fair adjudication of the claim requires a rational 
grouping of manifestations of disability.  

With regard to the rating assigned for the veteran's 
irritable bowel syndrome, the RO has assigned a rating only 
for the period beginning March 1, 2002.  However, in 
accordance with 38 C.F.R. § 3.317(b)(10), "gastrointestinal 
signs or symptoms" have been ratable throughout the period 
under consideration in this case.  As the rating in question 
involves the initial rating assigned with the grant of 
service connection, the RO is obligated to rate the 
disability for the entire period, beginning with the 
effective date of the grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Accordingly, this case must be remanded for the following 
actions: 

1.  The RO should ensure that copies of 
all available relevant medical records 
are included in the claims folder.

2.  The RO should take appropriate 
steps to schedule the veteran for the 
appropriate VA examinations deemed 
necessary to ascertain the nature and 
severity of his depression due to 
undiagnosed illness.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential 
that the claims folder be provided to 
the examiner(s) for review in 
conjunction with the examinations, 
together with a copy of this remand.  
In his report, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score of the 
veteran's overall impairment and also 
answer the following questions:

(a.)  Is the veteran's memory loss 
attributable to his depression or 
is it of nonpsychiatric etiology?

(b.)  Does the veteran's 
depression produce occupational 
and social impairment due to mild 
or transient symptoms which 
decrease his work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; are his 
symptoms of depression controlled 
by continuous medication?

(c.)  Does the veteran's 
depression produce occupational 
and social impairment with 
occasional decrease in work 
efficiency and intermittent 
periods of inability to perform 
occupational tasks (although the 
veteran is generally functioning 
satisfactorily, with routine 
behavior, self-care, and normal 
conversation), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?

(d.)   Does the veteran's 
depression produce occupational 
and social impairment with reduced 
reliability and productivity due 
to such symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than 
once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(e.)  Does the veteran's 
depression produce occupational 
and social impairment, with 
deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due 
to such symptoms as: suicidal 
ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and 
maintain effective relationships?

(f.)  Does the veteran's 
depression produce total 
occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

3.  The RO should take appropriate 
steps to schedule the veteran for the 
appropriate VA examinations deemed 
necessary to ascertain the nature and 
severity of his irritable bowel 
syndrome due to undiagnosed illness.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner(s) for review 
in conjunction with the examinations, 
together with a copy of this remand.  
In his report, the examiner should 
answer the following questions:

(a.)  Is the veteran's irritable 
bowel syndrome manifested by 
severe symptoms, such as diarrhea, 
or alternating diarrhea and 
constipation, with more or less 
constant abdominal distress?

(b.)  Is the veteran's irritable 
bowel syndrome manifested by 
moderate symptoms, such as 
frequent episodes of bowel 
disturbance with abdominal 
distress?

4.  The RO should take appropriate 
steps to schedule the veteran for the 
appropriate VA examinations deemed 
necessary to ascertain the nature and 
severity of all current symptomatology 
due to fatigue, memory loss, numbness 
and stiff, sore joints with muscle 
aches due to undiagnosed illness.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner(s) for review 
in conjunction with the examinations, 
together with a copy of this remand.

5.  After completion of the foregoing, 
the RO must review the examination 
report(s) received to ensure that the 
purposes of this remand, as shown in 
the discussion and specification above, 
have been satisfied.  

6.  When the development requested 
herein is deemed to be complete, the RO 
should perform the following actions: 

(a.)  Readjudicate the claim of 
entitlement to a higher initial 
rating in excess of 10 percent for 
service-connected depression for 
the period from November 24, 1995 
to the present and include 
consideration of whether the case 
warrants the assignment of 
separate "staged" ratings for 
this psychiatric disability for 
separate periods of time.

(b.)  Readjudicate the claim of 
entitlement to a higher initial 
rating for service-connected 
irritable bowel syndrome for the 
period from November 24, 1995 to 
the present and include 
consideration of whether the case 
warrants the assignment of 
separate "staged" ratings for 
this gastrointestinal disability 
for separate periods of time. 

(c.)  Readjudicate the claim of 
entitlement to a higher initial 
rating in excess of 10 percent for 
service-connected fatigue, memory 
loss, numbness, stiff and sore 
joints with muscle aches due to 
undiagnosed illness (presently 
rated as a single unit under 
Diagnostic Code 5025) and, on a 
rational basis in accordance with 
the applicable rating criteria, 
assign separate ratings for each 
of the various components of the 
disability.  The claim should be 
considered under all applicable 
Diagnostic Codes.  The basis for 
the selection of each Code and the 
rejection of other potentially 
applicable Codes should be 
articulated.

8.  Unless all claims on appeal are 
resolved to the satisfaction of the 
veteran, a Supplemental Statement of 
the Case must be prepared and the 
veteran and his representative must be 
given an appropriate period of time for 
reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


